Citation Nr: 1424099	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by
reason of service connected disability (TDIU), to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  

This matter initially came to the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the RO.

In October 2012, the Board remanded the matter for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated below, the RO complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's service-connected disability are degenerative joint disease of the right knee (rated as 10 percent disabling), removal of semilunar cartilage of the right knee (rated as 10 percent disabling) and loss of extension of the right knee (rated as 10 percent disabling); his combined evaluation of 30 percent does not meet the schedular requirements for a TDIU rating.  

2.  The separately rated service-connected disabilities of the right knee alone are not shown to preclude the Veteran from securing and following all forms of substantially gainful employment consistent with his educational and occupational background.     


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice, including notice with respect to the disability-rating and effective date elements of his claim, in an April 2010 and also in an October 2013 letter-which was sent pursuant to the Board's October 2013 remand instructions. 

After issuance of this letter, and opportunity for the Veteran to respond, the April 2014 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records. 

In addition, the Veteran underwent various VA examinations to determine the nature and severity of his service-connected right knee disability.  These reports discuss the impact of his service-connected disabilities on his occupational functioning.

In April 2014, the RO readjudicated the claim for a TDIU rating, to include consideration of whether a TDIU is warranted on an extraschedular basis.  Accordingly, the Board finds that there is substantial compliance with the October 2013 remand instructions.  Stegall, 11 Vet. App. at 271.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.  


Legal Criteria and Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The Veteran is service connected for the degenerative joint disease of the right knee, rated as 10 percent disabling; for the removal of semilunar cartilage of the right knee, rated as 10 percent disabling; and for a loss of extension of the right knee, rated as 10 percent disabling.  

To the extent that his combined evaluation is 30 percent, he does not meet the schedular requirements for assignment of a TDIU rating. 38 C.F.R. § 4.16(a).

However, as noted, a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran, in fact, is unemployable is still necessary in this case.

In various written statements, the Veteran noted that he used work as a banker and in bank-related business for 40 years.  He indicated that his previous work required extensive travel and that he could no longer sit in a car for any long periods of time due to his right knee problems.  He noted that he applied to many places after retiring in December 2009, but had not found stable employment.  He indicated that he tried to work as a greeter for Wal-Mart, but was unable to continue in the position due to knee pain and swelling after standing.  He indicated that he was unable to find any other work.

On his VA Form 21-8940, the Veteran reported that he last worked in November 2009 on a self-employed basis calling banks for 10 to 12 hours per week.  He reported that he could not work due to his right knee disability.  The Veteran also noted that he worked for Wal-Mart for a period of only 3 days as a greeter when he had to quit due to his knee problems.   

An exit interview report dated in March 2010 reflected that the Veteran worked as a greeter at Wal-Mart for a period of less than one week.  It was noted that the Veteran could not stand for more than 1 hour without an hour break in between, and he did not inform them of this limitation when he interviewed.

On VA examination in April 2010, the Veteran reported that he had retired in December 2009.  It was noted that he performed all activities of daily living without difficulty and had continued problems with difficulty standing for periods of greater than 30 minutes or driving for longer period of time than one hour.  He also reported having pain or instability of knee if walking greater than 100 feet.  He rated his pain as an 8 on a 1-10 pain scale.  He had not sought medical care of right knee since discharge from military.   After physical examination, the examiner diagnosed degenerative joint disease of the right knee with associated mild functional limitation.  

An August 2012 VA examination report reflects that the Veteran endorsed right knee pain aggravated by sitting, standing, walking and sleeping.  He indicated that he took medication with little relief of symptoms.  He experienced flare-ups of symptoms with increased activity.  Following physical examination, the examiner determined that the Veteran's right knee disability impacted the Veteran's ability to work, in that it caused pain and swelling with prolonged standing sitting and walking and locking with prolonged sitting.  

While the record shows that the Veteran is not employed at the present time and that his service-connected disabilities of the right knee do impair his ability to work to some degree, particularly with respect to certain types of  employment, the service-connected disabilities do not meet the schedular criteria for the assigned of a TDIU rating.  

Moreover, on review of the entire claims file, the weight of the evidence does not show that the service-connected disabilities alone are so disabling as to preclude the Veteran from securing substantially gainful employment consistent with his educational background and work experience.  

Rather, the record reflects that the Veteran retired after 40 years of employment in the same field and subsequently had experienced difficulty with employment in a position that required standing for long periods of time.  

The VA examinations reflect that the right knee disability caused mild functional impairment with pain and swelling with prolonged standing sitting and walking and locking with prolonged sitting.  There is no probative evidence that the service-connected right knee disability, alone, precludes the Veteran from securing and following substantially gainful employment consistent with educational and occupational background.

To the extent that the Veteran has not advanced any specific assertions as to why his service-connected disabilities of the right knee have exceptionally or unusually disrupted his ability to work, referral of the claim to the Director of Compensation and Pension Service, for extraschedular consideration is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU rating, to include on an extraschedular basis, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


